 

Exhibit 10.1

 

THIRD AMENDED AND RESTATED
ADVISORY AGREEMENT

 

This THIRD AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) is entered
into on this the 20th day of March, 2006, by and between BEHRINGER HARVARD REIT
I, INC., a Maryland corporation (the “Company”), and BEHRINGER ADVISORS LP, a
Texas limited partnership (the “Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Company has issued and will continue to be issuing shares of its
common stock, par value $0.0001, to the public, such shares to be registered
with the Securities and Exchange Commission and may subsequently issue
additional securities;

 

WHEREAS, the Company and the Advisor previously entered into that certain
Advisory Agreement, dated February 14, 2003 (as amended, supplemented or
restated from time to time, the “Original Advisory Agreement”), and it is
intended that this Agreement amend and restate the Original Advisory Agreement
effective as of and for all periods after the date hereof;

 

WHEREAS, the Company is qualified as a real estate investment trust and intends
to invest its funds in investments permitted by the terms of the Company’s
Articles of Incorporation and Sections 856 through 860 of the Internal Revenue
Code;

 

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor continue to undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board, all as provided herein; and

 

WHEREAS, the Advisor is willing to continue to provide such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 


ARTICLE I
DEFINITIONS


 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

Acquisition Expenses. Any and all expenses incurred by the Company, the Advisor,
or any Affiliate of either in connection with the selection, acquisition or
development of any Asset, whether or not acquired, including, without
limitation, legal fees and expenses, travel and communications expenses, costs
of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, and title insurance premiums.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other Person (including any fees or commissions paid by or to any Affiliate
of the Company or the Advisor) in connection with making or investing in
Mortgages or the purchase, development or construction of an Asset, including,
without limitation, real estate commissions, selection fees, Development Fees,
Construction Fees, non-recurring

 

--------------------------------------------------------------------------------


 

management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of any Property.

 

Acquisition and Advisory Fees. The fees payable to the Advisor pursuant to
Section 3.01(b).

 

Advisor. Behringer Advisors LP, a Texas limited partnership, any successor
advisor to the Company, or any Person to which Behringer Advisors LP or any
successor advisor subcontracts all or substantially all of its functions.

 

Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling, or holding, with the power to vote, 10% or more of the
outstanding voting securities of such other Person; (ii) any Person 10% or more
of whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.

 

Aggregate Assets Value. The aggregate book value of the Assets at the time of
measurement before deducting depreciation, bad debts or other similar non-cash
reserves and without reduction for any debt secured by or relating to such
assets; provided, however, that during such periods in which the Company is
obtaining regular independent valuations of the current value of its net assets
for purposes of enabling fiduciaries of employee benefit plan stockholders to
comply with applicable Department of Labor reporting requirements, “Aggregate
Assets Value” will equal the greater of (i) the amount determined pursuant to
the foregoing or (ii) the Assets’ aggregate valuation established by the most
recent such valuation report without reduction for depreciation, bad debts or
other non-cash reserves and without reduction for any debt secured by or
relating to such assets.

 

Appraised Value. Value according to an appraisal made by an Independent
Appraiser.

 

Articles of Incorporation. The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended, supplemented or restated
from time to time.

 

Assets. Properties, Mortgages and other direct or indirect investments in equity
interests in or loans secured by or otherwise relating to Real Property (other
than investments in bank accounts, money market funds or other current assets,
whether of the proceeds from an Offering or the sale of an Asset or otherwise)
owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures.

 

Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in Assets
pursuant to this Agreement.

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets before deduction for depreciation, bad debts or other
non-cash reserves, computed by taking the average of such values at the end of
each month during such period; provided, however, that during such periods in
which the Company is obtaining regular independent valuations of the current
value of its net assets for purposes of enabling fiduciaries of employee benefit
plan stockholders to comply with applicable Department of Labor reporting
requirements, “Average Invested Assets” will equal the greater of (i) the amount
determined pursuant to the foregoing or (ii) the Assets’ aggregate valuation
established by the

 

2

--------------------------------------------------------------------------------


 

most recent such valuation report(s) without reduction for depreciation, bad
debts or other non-cash reserves.

 

Board. The Board of Directors of the Company.

 

Bylaws. The bylaws of the Company, as the same are in effect from time to time.

 

Change of Control. Any event (including, without limitation, issue, transfer or
other disposition of Shares of capital stock of the Company or equity interests
in the Partnership, merger, share exchange or consolidation) after which any
“person” (as that term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company or the Partnership
representing greater than 50% of the combined voting power of the Company’s or
the Partnership’s then outstanding securities, respectively; provided, that a
Change of Control shall not be deemed to occur as a result of any widely
distributed public offering of the Shares.

 

Closing Price. On any date, the last sale price for any class or series of the
Shares, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, for such Shares, in
either case as reported in the principal consolidated transaction reporting
system with respect to Shares listed or admitted to trading on the NYSE or, if
such Shares are not listed or admitted to trading on the NYSE, as reported on
the principal consolidated transaction reporting system with respect to Shares
listed or admitted to trading on a principal national securities exchange or, if
such Shares are not listed or admitted to trading on any national securities
exchange, the last quoted price on the Nasdaq National Market System, or, if not
so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the principal automated quotation system
or other quotation service that may then be in use or, if such Shares are not
quoted by any such organization, the average of the closing bid and asked prices
as furnished by a professional market maker making a market in such Shares
selected by the Board.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Company. Behringer Harvard REIT I, Inc., a corporation organized under the laws
of the State of Maryland.

 

Company Value. The actual value of the Company as a going concern based on the
difference between (a) the actual value of all of its assets as determined in
good faith by the Board, including a majority of the Independent Directors, and
(b) all of its liabilities as set forth on its then current balance sheet;
provided that (i) if such Company Value is being determined in connection with a
Change of Control that establishes the Company’s net worth (e.g., a tender offer
for the Shares, sale of all of the Shares or a merger) then the Company Value
shall be the net worth established thereby, and (ii) if such Company Value is
being determined in connection with a Listing, then the Company Value shall be
equal to the number of outstanding Shares multiplied by the Closing Price of a
single Share averaged over a period of 30 trading days during which the Shares
are listed or quoted for trading after the date of Listing. For purposes hereof,
a “trading day” shall be any day on which the NYSE is open for trading whether
or not the Shares are then Listed on the NYSE and whether or not there is an
actual trade of such Shares on any such day. If the holder of Convertible Shares
disagrees as to the Company Value as determined by the Board, then each of the
holder of Convertible Shares and the Company (determined by a majority of the
Independent Directors) shall name one appraiser and the two named appraisers
shall promptly agree in

 

3

--------------------------------------------------------------------------------


 

good faith to the appointment of one other appraiser whose determination of the
actual value of the Company as a going concern shall be final and binding on the
parties as to Company Value. The cost of any such appraisal shall be split
evenly between the Company and the Advisor.

 

Competitive Real Estate Commission. A real estate or brokerage commission paid
or, if no such commission is paid, the amount that customarily would be paid for
the purchase or sale of a Property that is reasonable, customary, and
competitive in light of the size, type and location of the Property.

 

Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.

 

Contract Purchase Price. The amount actually paid or allocated in respect of the
purchase, development, construction or improvement of a Property, the amount of
funds advanced with respect to a Mortgage or the amount actually paid or
allocated in respect to the purchase of other Assets, in each case exclusive of
Acquisition Fees and Acquisition Expenses.

 

Contract Sales Price. The total consideration provided for in the sales contract
for the sale of a Property.

 

Convertible Shares. The 1,000 shares of the Company’s non-participating,
non-voting, convertible stock, par value $0.0001 per share.

 

Dealer Manager. Behringer Securities LP, an Affiliate of the Advisor, or such
Person selected by the Board to act as the dealer manager for an Offering.

 

Development Fee. A fee for the packaging of a Property or Mortgage, including
the negotiation and approval of plans, and any assistance in obtaining zoning
and necessary variances and financing for a specific Property, either initially
or at a later date.

 

Director. A member of the Board.

 

Distributions. Any dividends or other distributions of money or other property
by the Company to owners of Shares, including distributions that may constitute
a return of capital for federal income tax purposes.

 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Selling Commissions,
volume discounts, any marketing support and due diligence expense reimbursement
or Organization and Offering Expenses. For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Selling Commissions
are paid to the Dealer Manager or a Soliciting Dealer (where net proceeds to the
Company are not reduced) shall be deemed to be the full amount of the Offering
price per Share pursuant to the Prospectus for such Offering without reduction.

 

Independent Appraiser. A Person with no material current or prior business or
personal relationship with the Advisor or the Directors and who is a qualified
appraiser of Real Property of the type held by the Company or of other Assets as
determined by the Board. Membership in a nationally recognized appraisal society
such as the American Institute of Real Estate Appraisers or the Society of Real
Estate Appraisers shall be conclusive evidence of such qualification as to Real
Property.

 

Independent Director. A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Sponsor, the

 

4

--------------------------------------------------------------------------------


 

Company, the Advisor or any of their Affiliates by virtue of (i) ownership of an
interest in the Sponsor, the Advisor or any of their Affiliates, other than the
Company, (ii) employment by the Sponsor, the Company, the Advisor or any of
their Affiliates, (iii) service as an officer or director of the Sponsor, the
Advisor or any of their Affiliates, other than as a Director of the Company,
(iv) performance of services, other than as a Director of the Company,
(v) service as a director or trustee of more than three real estate investment
trusts organized by the Sponsor or advised by the Advisor, or (vi) maintenance
of a material business or professional relationship with the Sponsor, the
Advisor or any of their Affiliates. A business or professional relationship is
considered material if the aggregate gross revenue derived by the Director from
the Sponsor, the Advisor and their Affiliates exceeds 5% of either the
Director’s annual gross income during either of the last two years or the
Director’s net worth on a fair market value basis. An indirect association with
the Sponsor or the Advisor shall include circumstances in which a Director’s
spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, or brother- or sister-in-law is or has been associated with the
Sponsor, the Advisor, any of their Affiliates, or the Company.

 

Intellectual Property Rights. All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.

 

Invested Capital. The amount calculated by multiplying the total number of
Shares outstanding by $10.00, reduced by the portion of any Distribution (other
than any Stock Dividends) that is attributable to Net Sales Proceeds and by any
amounts paid by the Company to repurchase Shares pursuant to the Company’s plan
for repurchase of Shares.

 

Joint Ventures. The joint venture or partnership arrangements in which the
Company or the Partnership is a co-venturer or general partner, which are
established to acquire or hold Assets.

 

Listing or Listed. The listing of the Shares of the Company on a national
securities exchange or the quotation of shares on the Nasdaq National Market
System. Upon such Listing, the Shares shall be deemed Listed.

 

Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidences of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidences of indebtedness or obligations.

 

NASAA Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc.

 

Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets.

 

Net Sales Proceeds. In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Company, including all real
estate commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (i)(B) of such definition, Net Sales Proceeds
means the proceeds of any such transaction less the amount of selling expenses
incurred by or on behalf of the Company, including any legal fees and expenses
and other selling expenses incurred in connection with such transaction. In

 

5

--------------------------------------------------------------------------------


 

the case of a transaction described in clause (i)(C) of such definition, Net
Sales Proceeds means the proceeds of any such transaction actually distributed
to the Company from the Joint Venture less the amount of any selling expenses,
including legal fees and expenses incurred by or on behalf of the Company (other
than those paid by the Joint Venture). In the case of a transaction or series of
transactions described in clause (i)(D) of the definition of Sale, Net Sales
Proceeds means the proceeds of any such transaction (including the aggregate of
all payments under a Mortgage or in satisfaction thereof other than regularly
scheduled interest payments to the extent such interest accrues at a rate of
less than ten percent (10%) per annum) less the amount of selling expenses
incurred by or on behalf of the Company, including all commissions closing costs
and legal fees and expenses. In the case of a transaction described in clause
(i)(E) of such definition, Net Sales Proceeds means the proceeds of any such
transaction less the amount of selling expenses incurred by or on behalf of the
Company, including any legal fees and expenses and other selling expenses
incurred in connection with such transaction. In the case of a transaction
described in clause (ii) of the definition of Sale, Net Sales Proceeds means the
proceeds of such transaction or series of transactions less all amounts
generated thereby which are reinvested in one or more Assets within 180 days
thereafter and less the amount of any real estate commissions, closing costs,
and legal fees and expenses and other selling expenses incurred by or allocated
to the Company in connection with such transaction or series of transactions.
Net Sales Proceeds shall also include any consideration (including non-cash
consideration such as stock, notes, or other property or securities) that the
Company determines, in its discretion, to be economically equivalent to proceeds
of a Sale, valued in the reasonable determination of the Company. Net Sales
Proceeds shall not include any reserves established by the Company in its sole
discretion.

 

NYSE. The New York Stock Exchange, Inc.

 

Offering. Any public offering of Shares pursuant to an effective registration
statement filed under the Securities Act during periods from and after the date
hereof.

 

Organization and Offering Expenses. Any and all costs and expenses, other than
Selling Commissions and the dealer manager fee (as in effect from time to time),
incurred by and to be paid by the Company, the Advisor or any Affiliate in
connection with the formation, qualification and registration of the Company and
the marketing and distribution of its Shares, including, without limitation, the
following: legal, accounting and escrow fees; printing, amending, supplementing,
mailing and distributing costs; filing, registration and qualification fees and
taxes; telecopier and telephone costs; and all advertising and marketing
expenses, including the costs related to investor and broker-dealer sales
meetings.

 

Partnership. Behringer Harvard Operating Partnership I LP, a Texas limited
partnership, through which the Company may own Assets.

 

Performance Fee. The fee payable to the Advisor upon termination of this
Agreement under certain circumstances if certain performance standards have been
met pursuant to Section 4.03(b) or (c).

 

Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.

 

Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through joint venture arrangements or other partnership or investment
interests).

 

Proprietary Property. All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to investment
advice

 

6

--------------------------------------------------------------------------------


 

regarding current and potential Assets, and all modifications, enhancements and
derivative works of the foregoing.

 

Prospectus. Prospectus has the meaning set forth in Section 2(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 256 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company to the public.

 

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land.

 

REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in equity interests
in real estate (including fee ownership and leasehold interests) or in loans
secured by real estate or both in accordance with Sections 856 through 860 of
the Code.

 

Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
all or substantially all of the interest of the Company or the Partnership in
any Joint Venture in which it is a co-venturer or partner; (C) any Joint Venture
directly or indirectly (except as described in other subsections of this
definition) in which the Company or the Partnership as a co-venturer or partner
sells, grants, transfers, conveys, or relinquishes its ownership of any Property
or portion thereof, including any event with respect to any Property which gives
rise to insurance claims or condemnation awards; (D) the Company or the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Mortgage or portion thereof (including with respect to any Mortgage, all
repayments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) and any event with respect to a Mortgage which gives rise to
a significant amount of insurance proceeds or similar awards; or (E) the Company
or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.

 

Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

Selling Commissions. Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to Behringer Securities LP.

 

Shares. Any shares of the Company’s common stock, par value $0.0001 per share.

 

7

--------------------------------------------------------------------------------


 

Soliciting Dealers. Broker-dealers who are members of the National Association
of Securities Dealers, Inc., or that are exempt from broker-dealer registration,
and who, in either case, have executed participating broker or other agreements
with the Dealer Manager to sell Shares.

 

Sponsor. Robert M. Behringer.

 

Stock Dividend. Any dividend or other distribution paid to stockholders of the
Company in the form of additional Shares.

 

Stockholders. The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.

 

Stockholders’ 9% Return. As of any date, an aggregate amount equal to a 9%
cumulative, noncompounded, annual return on Invested Capital (calculated like
simple interest); provided, however, that for purposes of calculating the
Stockholders’ 9% Return, any Stock Dividend shall not be included as a
Distribution; and provided further that for purposes of determining the
Stockholders’ 9% Return, the return for each portion of the Invested Capital
shall commence for purposes of the calculation upon the issuance of the shares
issued in connection with such capital.

 

Subordinated Disposition Fee. The fee payable to the Advisor for services
provided in connection with the Sale of one or more Properties pursuant to
Section 3.01(c).

 

Subordinated Incentive Listing Fee. The fee payable to the Advisor under certain
circumstances if the Shares are Listed pursuant to Section 3.01(e).

 

Subordinated Share of Net Sales Proceeds. The fee payable to the Advisor under
certain circumstances following receipt of Net Sales Proceeds pursuant to
Section 3.01(d).

 

Termination Date. The date of termination of this Agreement.

 

Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, which are
in any way related to the operation of the Company or to Company business,
including the Asset Management Fee, but excluding (i) the expenses of raising
capital such as Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and tax incurred in connection with the issuance,
distribution, transfer, registration and Listing of the Shares, (ii) interest
payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (v) the Subordinated Share of Net Sales
Proceeds, (vi) the Performance Fee, (vii) the Subordinated Incentive Listing
Fee, (viii) Acquisition Fees and Acquisition Expenses, (ix) real estate
commissions on the Sale of Property, and (x) other fees and expenses connected
with the acquisition, disposition, management and ownership of real estate
interests, mortgage loans or other property (including the costs of foreclosure,
insurance premiums, legal services, maintenance, repair and improvement of
property).

 

2%/25% Guidelines. The requirement pursuant to the NASAA Guidelines that, in any
12 month period, Total Operating Expenses not exceed the greater of 2% of
Average Invested Assets during such 12 month period or 25% of Net Income over
the same 12 month period.

 

8

--------------------------------------------------------------------------------


 


ARTICLE II
THE ADVISOR


 


2.01                           APPOINTMENT. THE COMPANY HEREBY APPOINTS THE
ADVISOR TO SERVE AS ITS ADVISOR ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AND THE ADVISOR HEREBY ACCEPTS SUCH APPOINTMENT.


 


2.02                           DUTIES OF THE ADVISOR. THE ADVISOR UNDERTAKES TO
USE ITS BEST EFFORTS TO PRESENT TO THE COMPANY POTENTIAL INVESTMENT
OPPORTUNITIES AND TO PROVIDE A CONTINUING AND SUITABLE INVESTMENT PROGRAM
CONSISTENT WITH THE INVESTMENT OBJECTIVES AND POLICIES OF THE COMPANY AS
DETERMINED AND ADOPTED FROM TIME TO TIME BY THE BOARD. IN PERFORMANCE OF THIS
UNDERTAKING, SUBJECT TO THE SUPERVISION OF THE BOARD AND CONSISTENT WITH THE
PROVISIONS OF THE COMPANY’S MOST RECENT PROSPECTUS FOR SHARES, THE ARTICLES OF
INCORPORATION AND BYLAWS, THE ADVISOR SHALL, EITHER DIRECTLY OR BY ENGAGING AN
AFFILIATE OF THE ADVISOR OR OTHER PERSON:


 


(A)                                  SERVE AS THE COMPANY’S INVESTMENT AND
FINANCIAL ADVISOR AND PROVIDE RESEARCH AND ECONOMIC AND STATISTICAL DATA IN
CONNECTION WITH THE ASSETS AND INVESTMENT POLICIES;


 


(B)                                 PROVIDE THE DAILY MANAGEMENT OF THE COMPANY
AND PERFORM AND SUPERVISE THE VARIOUS ADMINISTRATIVE FUNCTIONS REASONABLY
NECESSARY FOR THE MANAGEMENT AND OPERATIONS OF THE COMPANY;


 


(C)                                  MAINTAIN AND PRESERVE THE BOOKS AND RECORDS
OF THE COMPANY, INCLUDING STOCK BOOKS AND RECORDS REFLECTING A RECORD OF THE
STOCKHOLDERS AND THEIR OWNERSHIP OF THE COMPANY’S UNCERTIFICATED SHARES, IF ANY,
AND ACTING AS TRANSFER AGENT FOR THE COMPANY’S SHARES;


 


(D)                                 INVESTIGATE, SELECT, AND, ON BEHALF OF THE
COMPANY, ENGAGE AND CONDUCT BUSINESS WITH SUCH PERSONS AS THE ADVISOR DEEMS
NECESSARY TO THE PROPER PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, INCLUDING BUT
NOT LIMITED TO CONSULTANTS, ACCOUNTANTS, CORRESPONDENTS, LENDERS, TECHNICAL
ADVISORS, ATTORNEYS, BROKERS, UNDERWRITERS, CORPORATE FIDUCIARIES, ESCROW
AGENTS, DEPOSITARIES, CUSTODIANS, AGENTS FOR COLLECTION, INSURERS, INSURANCE
AGENTS, BANKS, BUILDERS, DEVELOPERS, PROPERTY OWNERS, MORTGAGORS, PROPERTY
MANAGEMENT COMPANIES, TRANSFER AGENTS AND ANY AND ALL AGENTS FOR ANY OF THE
FOREGOING, INCLUDING AFFILIATES OF THE ADVISOR, AND PERSONS ACTING IN ANY OTHER
CAPACITY DEEMED BY THE ADVISOR NECESSARY OR DESIRABLE FOR THE PERFORMANCE OF ANY
OF THE FOREGOING SERVICES, INCLUDING BUT NOT LIMITED TO ENTERING INTO CONTRACTS
IN THE NAME OF THE COMPANY WITH ANY OF THE FOREGOING;


 


(E)                                  CONSULT WITH THE OFFICERS AND THE BOARD AND
ASSIST THE BOARD IN THE FORMULATION AND IMPLEMENTATION OF THE COMPANY’S
FINANCIAL POLICIES, AND, AS NECESSARY, FURNISH THE BOARD WITH ADVICE AND
RECOMMENDATIONS WITH RESPECT TO THE MAKING OF INVESTMENTS CONSISTENT WITH THE
INVESTMENT OBJECTIVES AND POLICIES OF THE COMPANY AND IN CONNECTION WITH ANY
BORROWINGS PROPOSED TO BE UNDERTAKEN BY THE COMPANY;


 


(F)                                    SUBJECT TO THE PROVISIONS OF SECTIONS
2.02(H) AND 2.03 HEREOF, (I) LOCATE, ANALYZE AND SELECT POTENTIAL INVESTMENTS IN
ASSETS, (II) STRUCTURE AND NEGOTIATE THE TERMS AND CONDITIONS OF TRANSACTIONS
PURSUANT TO WHICH INVESTMENT IN ASSETS WILL BE MADE; (III) MAKE INVESTMENTS IN
ASSETS ON BEHALF OF THE COMPANY OR THE PARTNERSHIP IN COMPLIANCE WITH THE
INVESTMENT OBJECTIVES AND POLICIES OF THE COMPANY; (IV) ARRANGE FOR FINANCING
AND REFINANCING AND MAKE OTHER CHANGES IN THE ASSET OR CAPITAL STRUCTURE OF, AND
DISPOSE OF, REINVEST THE PROCEEDS FROM THE SALE OF, OR OTHERWISE DEAL WITH THE
INVESTMENTS IN, ASSETS; AND (V) ENTER INTO LEASES OF PROPERTY AND SERVICE
CONTRACTS FOR ASSETS AND, TO THE EXTENT NECESSARY, PERFORM ALL OTHER OPERATIONAL
FUNCTIONS FOR THE MAINTENANCE AND ADMINISTRATION OF SUCH ASSETS, INCLUDING THE
SERVICING OF MORTGAGES;

 

9

--------------------------------------------------------------------------------


 


(G)                                 PROVIDE THE BOARD WITH PERIODIC REPORTS
REGARDING PROSPECTIVE INVESTMENTS IN ASSETS;


 


(H)                                 OBTAIN THE PRIOR APPROVAL OF THE BOARD
(INCLUDING A MAJORITY OF ALL INDEPENDENT DIRECTORS) FOR ANY AND ALL INVESTMENTS
IN ASSETS;


 


(I)                                     NEGOTIATE ON BEHALF OF THE COMPANY WITH
BANKS OR LENDERS FOR LOANS TO BE MADE TO THE COMPANY, NEGOTIATE ON BEHALF OF THE
COMPANY WITH INVESTMENT BANKING FIRMS AND BROKER-DEALERS, AND NEGOTIATE PRIVATE
SALES OF SHARES AND OTHER SECURITIES OF THE COMPANY OR OBTAIN LOANS FOR THE
COMPANY, AS AND WHEN APPROPRIATE, BUT IN NO EVENT IN SUCH A WAY SO THAT THE
ADVISOR SHALL BE ACTING AS BROKER-DEALER OR UNDERWRITER; AND PROVIDED, FURTHER,
THAT ANY FEES AND COSTS PAYABLE TO THIRD PARTIES INCURRED BY THE ADVISOR IN
CONNECTION WITH THE FOREGOING SHALL BE THE RESPONSIBILITY OF THE COMPANY;


 


(J)                                     OBTAIN REPORTS (WHICH MAY BE PREPARED BY
OR FOR THE ADVISOR OR ITS AFFILIATES), WHERE APPROPRIATE, CONCERNING THE VALUE
OF INVESTMENTS OR CONTEMPLATED INVESTMENTS OF THE COMPANY IN ASSETS;


 


(K)                                  FROM TIME TO TIME, OR AT ANY TIME
REASONABLY REQUESTED BY THE BOARD, MAKE REPORTS TO THE BOARD OF ITS PERFORMANCE
OF SERVICES TO THE COMPANY UNDER THIS AGREEMENT;


 


(L)                                     PROVIDE THE COMPANY WITH ALL NECESSARY
CASH MANAGEMENT SERVICES;


 


(M)                               DELIVER TO OR MAINTAIN ON BEHALF OF THE
COMPANY COPIES OF ALL APPRAISALS OBTAINED IN CONNECTION WITH THE INVESTMENTS IN
ASSETS;


 


(N)                                 UPON REQUEST OF THE COMPANY, ACT, OR OBTAIN
THE SERVICES OF OTHERS TO ACT, AS ATTORNEY-IN-FACT OR AGENT OF THE COMPANY IN
MAKING, REQUIRING AND DISPOSING OF ASSETS, DISBURSING, AND COLLECTING THE FUNDS,
PAYING THE DEBTS AND FULFILLING THE OBLIGATIONS OF THE COMPANY AND HANDLING,
PROSECUTING AND SETTLING ANY CLAIMS OF THE COMPANY, INCLUDING FORECLOSING AND
OTHERWISE ENFORCING MORTGAGE AND OTHER LIENS AND SECURITY INTERESTS COMPRISING
ANY OF THE ASSETS;


 


(O)                                 SUPERVISE THE PREPARATION AND FILING AND
DISTRIBUTION OF RETURNS AND REPORTS TO GOVERNMENTAL AGENCIES AND TO STOCKHOLDERS
AND OTHER INVESTORS AND ACT ON BEHALF OF THE COMPANY IN CONNECTION WITH INVESTOR
RELATIONS;


 


(P)                                 PROVIDE OFFICE SPACE, EQUIPMENT AND
PERSONNEL AS REQUIRED FOR THE PERFORMANCE OF THE FOREGOING SERVICES AS ADVISOR;


 


(Q)                                 PREPARE ON BEHALF OF THE COMPANY ALL REPORTS
AND RETURNS REQUIRED BY THE SECURITIES AND EXCHANGE COMMISSION, INTERNAL REVENUE
SERVICE AND OTHER STATE OR FEDERAL GOVERNMENTAL AGENCIES; AND


 


(R)                                    DO ALL THINGS NECESSARY TO ASSURE ITS
ABILITY TO RENDER THE SERVICES DESCRIBED IN THIS AGREEMENT.


 


2.03                           AUTHORITY OF ADVISOR.


 


(A)                                  PURSUANT TO THE TERMS OF THIS AGREEMENT
(INCLUDING THE RESTRICTIONS INCLUDED IN THIS SECTION 2.03 AND IN SECTION 2.06),
AND SUBJECT TO THE CONTINUING AND EXCLUSIVE AUTHORITY OF THE BOARD OVER THE
MANAGEMENT OF THE COMPANY, THE BOARD HEREBY DELEGATES TO THE ADVISOR THE
AUTHORITY TO (I) LOCATE, ANALYZE AND SELECT INVESTMENT OPPORTUNITIES,
(II) STRUCTURE THE TERMS AND

 

10

--------------------------------------------------------------------------------


 


CONDITIONS OF TRANSACTIONS PURSUANT TO WHICH INVESTMENTS WILL BE MADE OR
ACQUIRED FOR THE COMPANY OR THE PARTNERSHIP, (III) ACQUIRE PROPERTIES, MAKE AND
ACQUIRE MORTGAGES AND INVEST IN OTHER ASSETS IN COMPLIANCE WITH THE INVESTMENT
OBJECTIVES AND POLICIES OF THE COMPANY, (IV) ARRANGE FOR FINANCING OR
REFINANCING OF ASSETS, (V) ENTER INTO LEASES FOR THE PROPERTIES AND SERVICE
CONTRACTS FOR THE ASSETS, INCLUDING OVERSIGHT OF AFFILIATED COMPANIES THAT
PERFORM PROPERTY MANAGEMENT OR OTHER SERVICES FOR THE COMPANY, (VI) OVERSEE
NON-AFFILIATED AND AFFILIATED PROPERTY MANAGERS AND OTHER NON-AFFILIATED AND
AFFILIATED PERSONS WHO PERFORM SERVICES FOR THE COMPANY, AND (VII) UNDERTAKE
ACCOUNTING AND OTHER RECORD-KEEPING FUNCTIONS AT THE ASSET LEVEL.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, ANY
INVESTMENT IN ASSETS BY THE COMPANY OR THE PARTNERSHIP (AS WELL AS ANY FINANCING
ACQUIRED BY THE COMPANY OR THE PARTNERSHIP IN CONNECTION WITH SUCH INVESTMENT),
WILL REQUIRE THE PRIOR APPROVAL OF THE BOARD (INCLUDING A MAJORITY OF THE
INDEPENDENT DIRECTORS).


 


(C)                                  THE PRIOR APPROVAL OF A MAJORITY OF THE
INDEPENDENT DIRECTORS AND A MAJORITY OF THE BOARD NOT OTHERWISE INTERESTED IN
THE TRANSACTION WILL BE REQUIRED FOR EACH TRANSACTION WITH THE ADVISOR OR ITS
AFFILIATES.


 


(D)                                 IF A TRANSACTION REQUIRES APPROVAL BY THE
BOARD, THE ADVISOR WILL DELIVER TO THE DIRECTORS ALL DOCUMENTS REQUIRED BY THEM
TO PROPERLY EVALUATE THE PROPOSED TRANSACTION.


 

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03. If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for prior approval such proposed transactions
involving investments in Assets as thereafter require prior approval, provided
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
such notification.

 


2.04                           BANK ACCOUNTS. THE ADVISOR MAY ESTABLISH AND
MAINTAIN ONE OR MORE BANK ACCOUNTS IN ITS OWN NAME FOR THE ACCOUNT OF THE
COMPANY OR IN THE NAME OF THE COMPANY AND MAY COLLECT AND DEPOSIT INTO ANY SUCH
ACCOUNT OR ACCOUNTS, AND DISBURSE FROM ANY SUCH ACCOUNT OR ACCOUNTS, ANY MONEY
ON BEHALF OF THE COMPANY, UNDER SUCH TERMS AND CONDITIONS AS THE BOARD
MAY APPROVE, PROVIDED THAT NO FUNDS SHALL BE COMMINGLED WITH THE FUNDS OF THE
ADVISOR; AND THE ADVISOR SHALL FROM TIME TO TIME RENDER APPROPRIATE ACCOUNTINGS
OF SUCH COLLECTIONS AND PAYMENTS TO THE BOARD, ITS AUDIT COMMITTEE AND THE
AUDITORS OF THE COMPANY.


 


2.05                           RECORDS; ACCESS. THE ADVISOR SHALL MAINTAIN
APPROPRIATE RECORDS OF ALL ITS ACTIVITIES HEREUNDER AND MAKE SUCH RECORDS
AVAILABLE FOR INSPECTION BY THE BOARD AND BY COUNSEL, AUDITORS AND AUTHORIZED
AGENTS OF THE COMPANY, AT ANY TIME OR FROM TIME TO TIME DURING NORMAL BUSINESS
HOURS. THE ADVISOR SHALL AT ALL REASONABLE TIMES HAVE ACCESS TO THE BOOKS AND
RECORDS OF THE COMPANY.


 


2.06                           LIMITATIONS ON ACTIVITIES. ANYTHING ELSE IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE ADVISOR SHALL REFRAIN FROM TAKING
ANY ACTION WHICH, IN ITS SOLE JUDGMENT MADE IN GOOD FAITH, WOULD (A) ADVERSELY
AFFECT THE STATUS OF THE COMPANY AS A REIT, (B) SUBJECT THE COMPANY TO
REGULATION UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR (C) VIOLATE
ANY LAW, RULE, REGULATION OR STATEMENT OF POLICY OF ANY GOVERNMENTAL BODY OR
AGENCY HAVING JURISDICTION OVER THE COMPANY, THE SHARES OR ANY OF THE COMPANY’S
SECURITIES, OR OTHERWISE NOT BE PERMITTED BY THE ARTICLES OF INCORPORATION OR
BYLAWS, EXCEPT IF SUCH ACTION SHALL BE ORDERED BY THE BOARD, IN WHICH CASE THE
ADVISOR SHALL NOTIFY PROMPTLY THE BOARD OF THE ADVISOR’S JUDGMENT OF THE
POTENTIAL IMPACT OF SUCH ACTION AND SHALL REFRAIN FROM TAKING SUCH ACTION UNTIL
IT RECEIVES FURTHER CLARIFICATION OR INSTRUCTIONS FROM THE BOARD. IN SUCH EVENT
THE ADVISOR SHALL

 

11

--------------------------------------------------------------------------------


 


HAVE NO LIABILITY FOR ACTING IN ACCORDANCE WITH THE SPECIFIC INSTRUCTIONS OF THE
BOARD SO GIVEN. THE ADVISOR, ITS DIRECTORS, OFFICERS, EMPLOYEES AND
STOCKHOLDERS, AND THE DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS OF THE
ADVISOR’S AFFILIATES SHALL NOT BE LIABLE TO THE COMPANY OR TO THE BOARD OR
STOCKHOLDERS FOR ANY ACT OR OMISSION BY THE ADVISOR, ITS DIRECTORS, OFFICERS,
EMPLOYEES OR STOCKHOLDERS, OR FOR ANY ACT OR OMISSION OF ANY AFFILIATE OF THE
ADVISOR, ITS DIRECTORS, OFFICERS OR EMPLOYEES OR STOCKHOLDERS EXCEPT AS PROVIDED
IN SECTION 5.02 OF THIS AGREEMENT.


 


2.07                           RELATIONSHIP WITH DIRECTORS. DIRECTORS, OFFICERS
AND EMPLOYEES OF THE ADVISOR OR AN AFFILIATE OF THE ADVISOR MAY SERVE AS
DIRECTORS, OFFICERS OR EMPLOYEES OF THE COMPANY, EXCEPT THAT NO DIRECTOR,
OFFICER OR EMPLOYEE OF THE ADVISOR OR ITS AFFILIATES WHO ALSO IS A DIRECTOR
SHALL RECEIVE ANY COMPENSATION FROM THE COMPANY FOR SERVING AS A DIRECTOR OTHER
THAN REASONABLE REIMBURSEMENT FOR TRAVEL AND RELATED EXPENSES INCURRED IN
ATTENDING MEETINGS OF THE BOARD.


 


2.08                           OTHER ACTIVITIES OF THE ADVISOR. NOTHING HEREIN
CONTAINED SHALL PREVENT THE ADVISOR OR ITS AFFILIATES FROM ENGAGING IN OTHER
ACTIVITIES, INCLUDING, WITHOUT LIMITATION, THE RENDERING OF ADVICE TO OTHER
PERSONS (INCLUDING OTHER REITS) AND THE MANAGEMENT OF OTHER PROGRAMS ADVISED,
SPONSORED OR ORGANIZED BY THE ADVISOR OR ITS AFFILIATES; NOR SHALL THIS
AGREEMENT LIMIT OR RESTRICT THE RIGHT OF ANY DIRECTOR, OFFICER, EMPLOYEE, OR
STOCKHOLDER OF THE ADVISOR OR ITS AFFILIATES TO ENGAGE IN ANY OTHER BUSINESS OR
TO RENDER SERVICES OF ANY KIND TO ANY OTHER PERSON. THE ADVISOR MAY, WITH
RESPECT TO ANY INVESTMENT IN WHICH THE COMPANY IS A PARTICIPANT, ALSO RENDER
ADVICE AND SERVICE TO EACH AND EVERY OTHER PARTICIPANT THEREIN. THE ADVISOR
SHALL REPORT TO THE BOARD THE EXISTENCE OF ANY CONDITION OR CIRCUMSTANCE,
EXISTING OR ANTICIPATED, OF WHICH IT HAS KNOWLEDGE, WHICH CREATES OR COULD
CREATE A CONFLICT OF INTEREST BETWEEN THE ADVISOR’S OBLIGATIONS TO THE COMPANY
AND ITS OBLIGATIONS TO OR ITS INTEREST IN ANY OTHER PERSON. THE ADVISOR OR ITS
AFFILIATES SHALL PROMPTLY DISCLOSE TO THE BOARD KNOWLEDGE OF SUCH CONDITION OR
CIRCUMSTANCE. IF THE SPONSOR, ADVISOR, DIRECTOR OR AFFILIATES THEREOF HAVE
SPONSORED OTHER INVESTMENT PROGRAMS WITH SIMILAR INVESTMENT OBJECTIVES WHICH
HAVE INVESTMENT FUNDS AVAILABLE AT THE SAME TIME AS THE COMPANY, IT SHALL BE THE
DUTY OF THE BOARD (INCLUDING THE INDEPENDENT DIRECTORS) TO ADOPT THE METHOD SET
FORTH IN THE COMPANY’S MOST RECENT PROSPECTUS FOR ITS SHARES OR ANOTHER
REASONABLE METHOD BY WHICH INVESTMENTS ARE TO BE ALLOCATED TO THE COMPETING
INVESTMENT ENTITIES AND TO USE THEIR BEST EFFORTS TO APPLY SUCH METHOD FAIRLY TO
THE COMPANY.


 


ARTICLE III
COMPENSATION


 


3.01                           FEES.


 


(A)                                  ASSET MANAGEMENT FEE. THE COMPANY SHALL PAY
THE ADVISOR A MONTHLY ASSET MANAGEMENT FEE OF (I) WITH RESPECT TO OPERATING
ASSETS, 0.6% OF THE AGGREGATE ASSETS VALUE FOR SUCH OPERATING ASSETS (INCLUDING
ANY DEBT ATTRIBUTABLE TO THE ASSETS), PAYABLE ON THE 15TH DAY OF EACH MONTH IN
AN AMOUNT EQUAL TO 1/12TH OF 0.6% OF THE AGGREGATE ASSETS VALUE FOR SUCH
OPERATING ASSETS AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING MONTH, AND
(II) WITH RESPECT TO DEVELOPMENT OR REDEVELOPMENT ASSETS, 0.6% OF THE CONTRACT
PURCHASE PRICE (INCLUDING ANY DEBT ATTRIBUTABLE TO THE ASSETS AND ANY BUDGETED
IMPROVEMENT COSTS THEREFOR) FOR SUCH DEVELOPMENT OR REDEVELOPMENT ASSETS,
PAYABLE ON THE 15TH DAY OF EACH MONTH IN AN AMOUNT EQUAL TO 1/12TH OF 0.6% OF
THE TOTAL CONTRACT PURCHASE PRICE FOR SUCH DEVELOPMENT OR REDEVELOPMENT ASSETS
AS OF THE DATE SUCH AMOUNT IS DETERMINABLE. IN ANY GIVEN MONTH, IN NO EVENT
SHALL THE ADVISOR BE PAID ASSET MANAGEMENT FEES PURSUANT TO BOTH CLAUSE (I) AND
CLAUSE (II) OF THIS SECTION 3.01(A) WITH RESPECT TO THE SAME ASSET.


 


(B)                                 ACQUISITION AND ADVISORY FEES. THE COMPANY
SHALL PAY THE ADVISOR AN ACQUISITION AND ADVISORY FEE IN AN AMOUNT EQUAL TO
(I) WITH RESPECT TO EACH ASSET ACQUIRED DIRECTLY BY THE

 

12

--------------------------------------------------------------------------------


 


COMPANY, 2.5% OF THE CONTRACT PURCHASE PRICE OF SUCH ASSET AND (II) WITH RESPECT
TO EACH ASSET ACQUIRED INDIRECTLY BY THE COMPANY THROUGH ONE OR MORE OF ITS
AFFILIATES OR JOINT VENTURES, 2.5% OF THE CONTRACT PURCHASE PRICE OF SUCH ASSET
MULTIPLIED BY THE COMPANY’S PERCENTAGE EQUITY INTEREST IN SUCH AFFILIATES OR
JOINT VENTURES, IN EACH CASE PAYABLE AT THE TIME AND IN RESPECT OF THE FUNDS
EXPENDED FOR (A) THE ACQUISITION OF SUCH ASSET (INCLUDING ANY DEBT ATTRIBUTABLE
TO THE ASSET), (B) TO THE EXTENT THAT SUCH FUNDS ARE CAPITALIZED, FOR THE
DEVELOPMENT, CONSTRUCTION OR IMPROVEMENT OF SUCH ASSET (INCLUDING ANY DEBT
ATTRIBUTABLE TO THE ASSET) OR (C) THE MAKING OF A MORTGAGE; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL THE COMPANY PAY THE ADVISOR ACQUISITION AND ADVISORY FEES
WITH RESPECT TO ANY TEMPORARY INVESTMENT IN ASSETS. THE TOTAL OF ALL ACQUISITION
FEES AND ANY ACQUISITION EXPENSES SHALL BE LIMITED IN ACCORDANCE WITH THE
ARTICLES OF INCORPORATION.


 


(C)                                  SUBORDINATED DISPOSITION FEE. IF THE
ADVISOR OR AN AFFILIATE PROVIDES A SUBSTANTIAL AMOUNT OF THE SERVICES (AS
DETERMINED BY A MAJORITY OF THE INDEPENDENT DIRECTORS) IN CONNECTION WITH THE
SALE OF ONE OR MORE ASSETS, THE ADVISOR OR SUCH AFFILIATE SHALL RECEIVE, SUBJECT
TO THE SATISFACTION OF THE CONDITION OUTLINED BELOW, A SUBORDINATED DISPOSITION
FEE IN AN AMOUNT (THE “CONTINGENT SUBORDINATED DISPOSITION FEE”) EQUAL TO
(SUBJECT TO THE LIMITATION IN THE FOLLOWING PARAGRAPH) (I) IN THE CASE OF THE
SALE OF PROPERTY, THE LESSER OF (A) ONE-HALF OF A COMPETITIVE REAL ESTATE
COMMISSION OR (B) 3% OF THE SALES PRICE OF SUCH PROPERTY AND (II) IN THE CASE OF
THE SALE OF ANY ASSET OTHER THAN PROPERTY, 3% OF THE SALES PRICE OF SUCH ASSET
OR ASSETS. THE CONTINGENT SUBORDINATED DISPOSITION FEE WILL NOT BE EARNED OR
PAID UNLESS AND UNTIL THE STOCKHOLDERS HAVE RECEIVED TOTAL DISTRIBUTIONS IN AN
AMOUNT EQUAL TO OR IN EXCESS OF THE SUM OF THEIR AGGREGATE INVESTED CAPITAL PLUS
THE STOCKHOLDERS’ 9% RETURN. TO THE EXTENT THAT, IN ANY INSTANCE, THE CONTINGENT
SUBORDINATED DISPOSITION FEES IS NOT EARNED AND PAID DUE TO THE FOREGOING
LIMITATION, THE CONTINGENT SUBORDINATED DISPOSITION FEES THAT WOULD HAVE BEEN
EARNED AND PAID HAD THE FOREGOING LIMITATION NOT BEEN IN PLACE AT THE TIME OF A
SALE SHALL BE A CONTINGENT LIABILITY OF THE COMPANY, WHICH SHALL BE PAID IF AND
ONLY IF THE CONDITIONS SET FORTH IN THIS SUBPARAGRAPH 3.01(C) HAVE BEEN
SATISFIED AND, UPON THE SATISFACTION OF SUCH CONDITION, THE COMPANY SHALL PAY
ALL SUCH CONTINGENT SUBORDINATION DISPOSITION FEES AS IF SUCH CONDITION HAD BEEN
SATISFIED WITH RESPECT TO EACH SUCH PRIOR SALE.


 

The Subordinated Disposition Fee may be payable in addition to real estate
commissions paid to non-Affiliates, provided, however, that the total real
estate commissions paid to all Persons by the Company (together with the
Subordinated Disposition Fee) shall in no case exceed an amount equal to the
lesser of (i) 6% of the Contract Sales Price of an Asset or (ii) the Competitive
Real Estate Commission in respect of any Property.

 

In the event this Agreement is terminated prior to such time as the Stockholders
have received total Distributions in an amount equal to or in excess of the sum
of their aggregate Invested Capital plus the Stockholders’ 9% Return through the
Termination Date, the Company Value shall be determined and any contingent
liabilities for the payment of Contingent Subordinated Disposition Fees on
Assets previously sold will be paid if the Company Value plus total
Distributions received prior to the Termination Date equals or exceeds the sum
of the aggregate Invested Capital plus the Stockholders’ 9% Return through the
Termination Date and then only to the extent of such excess.

 

Following Listing, and as soon as practicable after determination of Market
Value (defined below), any contingent liabilities for the payment of the
Contingent Subordinated Disposition Fees on Assets previously sold will be
earned and paid if and only if the Stockholders have received or been deemed to
have received total Distributions in an amount equal to or in excess of the sum
of the aggregate Invested Capital plus the Stockholders’ 9% Return through the
date of

 

13

--------------------------------------------------------------------------------


 

Listing. For purposes of the preceding sentence, in addition to actual
Distributions received, Stockholders will be deemed to have received
Distributions in the amount equal to the product of the total number of Shares
outstanding and the average closing price of the Shares over the 30-trading-day
period beginning the date of Listing (the “Market Value”). Once any Contingent
Subordinated Disposition Fees are actually paid, such amounts shall thereafter
be referred to as “Subordinated Disposition Fees.”

 


(D)                                 SUBORDINATED SHARE OF NET SALES PROCEEDS.
PRIOR TO LISTING BUT AFTER THE STOCKHOLDERS HAVE RECEIVED TOTAL DISTRIBUTIONS IN
AN AMOUNT EQUAL TO THE SUM OF THEIR AGGREGATE INVESTED CAPITAL AND STOCKHOLDERS’
9% RETURN, UPON THE CONSUMMATION OF ANY SALE, THE ADVISOR SHALL RECEIVE A
SUBORDINATED SHARE OF NET SALES PROCEEDS IN AN AMOUNT EQUAL TO 15% OF NET SALES
PROCEEDS LESS THE AMOUNT BY WHICH THE COMPANY’S DEBT FOR BORROWED MONEY EXCEEDS
THE AGGREGATE BOOK VALUE OF THE COMPANY’S ASSETS AFTER THE SALE OF THE ASSET(S)
IN RESPECT OF WHICH THE NET SALES PROCEEDS IS BEING DETERMINED.


 

Following Listing, and as soon as practicable after determination of Market
Value, if the Stockholders have received or been deemed to have received total
Distributions in an amount equal to the sum of their aggregate Invested Capital
and Stockholders’ 9% Return through the date of Listing, the Advisor shall
receive a Subordinated Share of Net Sales Proceeds in an amount equal to 15% of
Net Sales Proceeds less the amount by which the Company’s debt for borrowed
money exceeds the aggregate book value of the Company’s assets after the sale of
the Asset(s) in respect of which the Net Sales Proceeds is being determined. For
purposes of this subparagraph (d), in determining whether the Subordinated Share
of Net Sales Proceeds is payable following Listing, in addition to actual
Distributions received, Stockholders will be deemed to have received
Distributions in the amount equal to the Market Value.

 


(E)                                  SUBORDINATED INCENTIVE LISTING FEE.
FOLLOWING LISTING, AND AS SOON AS PRACTICABLE AFTER DETERMINATION OF MARKET
VALUE, THE ADVISOR SHALL BE ENTITLED TO RECEIVE A SUBORDINATED INCENTIVE LISTING
FEE PAYABLE IN THE FORM OF AN INTEREST BEARING PROMISSORY NOTE (THE “SILF NOTE”)
IN A PRINCIPAL AMOUNT EQUAL TO 15% OF THE AMOUNT BY WHICH (I) THE MARKET VALUE
OF THE OUTSTANDING SHARES, MEASURED BY TAKING THE MARKET VALUE, PLUS THE TOTAL
OF ALL DISTRIBUTIONS PAID TO STOCKHOLDERS FROM THE COMPANY’S INCEPTION UNTIL THE
DATE OF LISTING, EXCEEDS (II) THE SUM OF (A) 100% OF INVESTED CAPITAL AND
(B) THE TOTAL DISTRIBUTIONS REQUIRED TO BE PAID TO THE STOCKHOLDERS IN ORDER TO
PAY THE STOCKHOLDERS’ 9% RETURN FROM INCEPTION THROUGH THE DATE OF LISTING.
INTEREST ON THE SILF NOTE WILL ACCRUE BEGINNING ON THE DATE OF LISTING AT A RATE
DEEMED FAIR AND REASONABLE BY THE INDEPENDENT DIRECTORS ON THE DATE OF LISTING.
THE COMPANY SHALL REPAY THE SILF NOTE USING THE ENTIRE NET SALES PROCEEDS OF
EACH SALE AFTER LISTING UNTIL THE SILF NOTE IS PAID IN FULL, WITH INTEREST. IF
THE SILF NOTE HAS NOT BEEN PAID IN FULL WITHIN FIVE YEARS FROM THE DATE OF
LISTING, THEN THE ADVISOR, ITS SUCCESSORS OR ASSIGNS, MAY ELECT TO CONVERT THE
BALANCE OF THE SILF NOTE, INCLUDING ACCRUED BUT UNPAID INTEREST, INTO SHARES AT
A PRICE PER SHARE EQUAL TO THE AVERAGE CLOSING PRICE OF THE SHARES OVER THE TEN
TRADING DAYS IMMEDIATELY PRECEDING THE DATE OF SUCH ELECTION. IF THE SHARES ARE
NO LONGER LISTED AT SUCH TIME AS THE SILF NOTE BECOMES CONVERTIBLE INTO SHARES
AS PROVIDED BY THIS PARAGRAPH, THEN THE PRICE PER SHARE, FOR PURPOSES OF
CONVERSION, SHALL EQUAL THE FAIR MARKET VALUE FOR THE SHARES AS DETERMINED BY
THE BOARD BASED UPON THE APPRAISED VALUE OF THE ASSETS AS OF THE DATE OF
ELECTION. THE PRINCIPAL AMOUNT OF THE SILF NOTE SHALL BE REFERRED TO AS
“SUBORDINATED DISPOSITION FEES.”


 


(F)                                    DEBT FINANCING FEE. IN THE EVENT OF THE
ORIGINATION OF ANY DEBT FINANCING OBTAINED BY OR FOR THE COMPANY (INCLUDING ANY
REFINANCING OR ASSUMPTION OF DEBT), THE COMPANY WILL PAY TO THE ADVISOR A DEBT
FINANCING FEE EQUAL TO ONE PERCENT (1%) OF THE AMOUNT AVAILABLE UNDER SUCH
FINANCING.

 

14

--------------------------------------------------------------------------------


 


(G)                                 LIMITATIONS ON PAYMENTS. NOTWITHSTANDING THE
FOREGOING, NO PAYMENTS SHALL BE MADE UNDER SECTIONS 3.01(D), 3.01(E), 4.03(B) OR
4.03(C) IF, AT OR PRIOR TO THE TIME THE PAYMENT IS DUE, THE CONVERTIBLE SHARES
HAVE BEEN CONVERTED INTO SHARES IN THE CASE OF SECTIONS 3.01(D) AND 3.01(E), OR,
IN THE CASE OF SECTIONS 4.03(B) AND 4.03(C), THE DETERMINATION OF THE NUMBER OF
SHARES ISSUABLE UPON CONVERSION OF THE CONVERTIBLE SHARES HAS BEEN MADE IN
ACCORDANCE WITH ARTICLE FIRST, SECTION (III)(C) OF THE ARTICLES SUPPLEMENTARY,
DATED AS OF MARCH 22, 2006, TO THE ARTICLES OF INCORPORATION, IN EACH CASE,
WITHOUT ANY REDUCTION IN THE NUMBER OF CONVERTIBLE SHARES CONVERTED OR IN THE
VALUE OR NUMBER OF SHARES TO BE ISSUED UPON SUCH CONVERSION THAT MAY BE
TRIGGERED UNDER THE TERMS OF THE CONVERTIBLE SHARES TO AVOID JEOPARDIZING THE
COMPANY’S REIT STATUS. IF, HOWEVER, THE CONVERTIBLE SHARES HAVE BEEN CONVERTED
INTO SHARES IN THE CASE OF SECTIONS 3.01(D) AND 3.01(E), OR, IN THE CASE OF
SECTIONS 4.03(B) AND 4.03(C), THE DETERMINATION OF THE NUMBER OF SHARES ISSUABLE
UPON CONVERSION OF THE CONVERTIBLE SHARES HAS BEEN MADE IN ACCORDANCE WITH
ARTICLE FIRST, SECTION (III)(C) OF THE ARTICLES SUPPLEMENTARY, DATED AS OF
MARCH 22, 2006, TO THE ARTICLES OF INCORPORATION, IN EACH CASE, WITH A REDUCTION
IN THE NUMBER OF CONVERTIBLE SHARES CONVERTED OR IN THE VALUE OR NUMBER OF
SHARES ISSUED UPON SUCH CONVERSION TRIGGERED UNDER THE TERMS OF THE CONVERTIBLE
SHARES TO AVOID JEOPARDIZING THE COMPANY’S REIT STATUS, (I) NO PAYMENTS
OTHERWISE DUE AND PAYABLE UNDER SECTION 3.01(D) (“OFFSET PAYMENTS”) SHALL BE
PAID UNTIL THE AGGREGATE AMOUNT OF SUCH OFFSET PAYMENTS EQUALS THE AGGREGATE
VALUE OF THE SHARES (AS DETERMINED AT THE TIME OF SUCH CONVERSION AS BEING THE
COMPANY VALUE DIVIDED BY THE NUMBER OF SHARES OUTSTANDING AT SUCH TIME) ISSUED
OR ISSUABLE UPON CONVERSION OF THE CONVERTIBLE SHARES, AND (II) ANY PAYMENTS
OTHERWISE DUE AND PAYABLE UNDER SECTION 3.01(E), 4.03(B) OR 4.03(C) SHALL BE
REDUCED, DOLLAR-FOR-DOLLAR, BY AN AMOUNT EQUAL TO THE AGGREGATE VALUE OF THE
SHARES (AS DETERMINED AT THE TIME OF SUCH CONVERSION AS BEING THE COMPANY VALUE
DIVIDED BY THE NUMBER OF SHARES OUTSTANDING AT SUCH TIME) ISSUED OR ISSUABLE
UPON CONVERSION OF THE CONVERTIBLE SHARES.


 


3.02                           EXPENSES.


 


(A)                                  IN ADDITION TO THE COMPENSATION PAID TO THE
ADVISOR PURSUANT TO SECTION 3.01 HEREOF, THE COMPANY SHALL PAY DIRECTLY OR
REIMBURSE THE ADVISOR FOR ALL OF THE EXPENSES PAID OR INCURRED BY THE ADVISOR IN
CONNECTION WITH THE SERVICES IT PROVIDES TO THE COMPANY PURSUANT TO THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO:


 

(I)                                     ORGANIZATION AND OFFERING EXPENSES;
PROVIDED, HOWEVER, THAT WITHIN 60 DAYS AFTER THE END OF THE MONTH IN WHICH AN
OFFERING TERMINATES, THE ADVISOR SHALL REIMBURSE THE COMPANY FOR ANY
ORGANIZATION AND OFFERING EXPENSES REIMBURSEMENT RECEIVED BY THE ADVISOR
PURSUANT TO THIS SECTION 3.02, TO THE EXTENT THAT SUCH REIMBURSEMENT EXCEEDS 2%
OF THE GROSS PROCEEDS (2.5% FOR OFFERINGS CONDUCTED PRIOR TO THE DATE HEREOF)
EXCLUSIVE OF GROSS PROCEEDS FROM SHARES SOLD UNDER THE COMPANY’S DISTRIBUTION
REINVESTMENT PLAN. THE ADVISOR SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL
ORGANIZATION AND OFFERING EXPENSES IN EXCESS OF 2% OF THE GROSS PROCEEDS (2.5%
FOR OFFERINGS CONDUCTED PRIOR TO THE DATE HEREOF) EXCLUSIVE OF GROSS PROCEEDS
FROM SHARES SOLD UNDER THE COMPANY’S DISTRIBUTION REINVESTMENT PLAN;

 

(II)                                  ACQUISITION EXPENSES INCURRED IN
CONNECTION WITH THE SELECTION AND ACQUISITION OF ASSETS IN AN AMOUNT EQUAL TO UP
TO 0.5% OF THE CONTRACT PURCHASE PRICE OF EACH ASSET;

 

(III)                               THE ACTUAL COST OF GOODS, SERVICES AND
MATERIALS USED BY THE COMPANY AND OBTAINED FROM PERSONS NOT AFFILIATED WITH THE
ADVISOR, OTHER THAN ACQUISITION EXPENSES, INCLUDING BROKERAGE FEES PAID IN
CONNECTION WITH THE PURCHASE AND SALE OF SHARES OR OTHER SECURITIES;

 

15

--------------------------------------------------------------------------------


 

(IV)                              INTEREST AND OTHER COSTS FOR BORROWED MONEY,
INCLUDING DISCOUNTS, POINTS AND OTHER SIMILAR FEES;

 

(V)                                 TAXES AND ASSESSMENTS ON INCOME OR PROPERTY
AND TAXES AS AN EXPENSE OF DOING BUSINESS;

 

(VI)                              COSTS ASSOCIATED WITH INSURANCE REQUIRED IN
CONNECTION WITH THE BUSINESS OF THE COMPANY OR BY THE BOARD;

 

(VII)                           EXPENSES OF MANAGING AND OPERATING ASSETS OWNED
BY THE COMPANY, WHETHER PAYABLE TO AN AFFILIATE OF THE COMPANY OR A
NON-AFFILIATED PERSON;

 

(VIII)                        ALL EXPENSES IN CONNECTION WITH PAYMENTS TO THE
BOARD FOR ATTENDANCE AT MEETINGS OF THE BOARD AND STOCKHOLDERS;

 

(IX)                                EXPENSES ASSOCIATED WITH LISTING OR WITH THE
ISSUANCE AND DISTRIBUTION OF SHARES AND OTHER SECURITIES OF THE COMPANY, SUCH AS
SELLING COMMISSIONS AND FEES, ADVERTISING EXPENSES, TAXES, LEGAL AND ACCOUNTING
FEES, LISTING AND REGISTRATION FEES, AND OTHER ORGANIZATION AND OFFERING
EXPENSES;

 

(X)                                   EXPENSES CONNECTED WITH PAYMENTS OF
DISTRIBUTIONS IN CASH OR OTHERWISE MADE OR CAUSED TO BE MADE BY THE COMPANY TO
THE STOCKHOLDERS;

 

(XI)                                EXPENSES OF ORGANIZING, REVISING, AMENDING,
CONVERTING, MODIFYING, OR TERMINATING THE COMPANY OR THE ARTICLES OF
INCORPORATION;

 

(XII)                             EXPENSES OF ANY THIRD PARTY TRANSFER AGENT FOR
THE SHARES AND OF MAINTAINING COMMUNICATIONS WITH STOCKHOLDERS, INCLUDING THE
COST OF PREPARATION, PRINTING, AND MAILING ANNUAL REPORTS AND OTHER STOCKHOLDER
REPORTS, PROXY STATEMENTS AND OTHER REPORTS REQUIRED BY GOVERNMENTAL ENTITIES;

 

(XIII)                          ADMINISTRATIVE SERVICE EXPENSES (INCLUDING
PERSONNEL COSTS; PROVIDED, HOWEVER, THAT NO REIMBURSEMENT SHALL BE MADE FOR
COSTS OF PERSONNEL TO THE EXTENT THAT SUCH PERSONNEL PERFORM SERVICES IN
TRANSACTIONS FOR WHICH THE ADVISOR RECEIVES A SEPARATE FEE); AND

 

(XIV)                         AUDIT, ACCOUNTING AND LEGAL FEES.

 


(B)                                 EXPENSES INCURRED BY THE ADVISOR ON BEHALF
OF THE COMPANY AND PAYABLE PURSUANT TO THIS SECTION 3.02 SHALL BE REIMBURSED NO
LESS THAN QUARTERLY TO THE ADVISOR WITHIN 60 DAYS AFTER THE END OF EACH QUARTER.
THE ADVISOR SHALL PREPARE A STATEMENT DOCUMENTING THE EXPENSES OF THE COMPANY
DURING EACH QUARTER, AND SHALL DELIVER SUCH STATEMENT TO THE COMPANY WITHIN 45
DAYS AFTER THE END OF EACH QUARTER.


 


3.03                           OTHER SERVICES. SHOULD THE BOARD REQUEST THAT THE
ADVISOR OR ANY DIRECTOR, OFFICER OR EMPLOYEE THEREOF RENDER SERVICES FOR THE
COMPANY OTHER THAN SET FORTH IN SECTION 2.02, SUCH SERVICES SHALL BE SEPARATELY
COMPENSATED AT SUCH RATES AND IN SUCH AMOUNTS AS ARE AGREED BY THE ADVISOR AND
THE INDEPENDENT DIRECTORS, SUBJECT TO THE LIMITATIONS CONTAINED IN THE ARTICLES
OF INCORPORATION, AND SHALL NOT BE DEEMED TO BE SERVICES PURSUANT TO THE TERMS
OF THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


3.04                           REIMBURSEMENT TO THE ADVISOR. THE COMPANY SHALL
NOT REIMBURSE THE ADVISOR FOR TOTAL OPERATING EXPENSES TO THE EXTENT THAT TOTAL
OPERATING EXPENSES (INCLUDING THE ASSET MANAGEMENT FEE), IN THE FOUR CONSECUTIVE
FISCAL QUARTERS THEN ENDED (THE “EXPENSE YEAR”) EXCEED (THE “EXCESS AMOUNT”) THE
GREATER OF 2% OF AVERAGE INVESTED ASSETS OR 25% OF NET INCOME FOR SUCH YEAR. ANY
EXCESS AMOUNT PAID TO THE ADVISOR DURING A FISCAL QUARTER SHALL BE REPAID TO THE
COMPANY. REIMBURSEMENT OF ALL OR ANY PORTION OF THE TOTAL OPERATING EXPENSES
THAT EXCEED THE LIMITATION SET FORTH IN THE PRECEDING SENTENCE MAY, AT THE
OPTION OF THE ADVISOR, BE DEFERRED WITHOUT INTEREST AND MAY BE REIMBURSED IN ANY
SUBSEQUENT EXPENSE YEAR WHERE SUCH LIMITATION WOULD PERMIT SUCH REIMBURSEMENT IF
THE TOTAL OPERATING EXPENSE WERE INCURRED DURING SUCH PERIOD. NOTWITHSTANDING
THE FOREGOING, IF THERE IS AN EXCESS AMOUNT IN ANY EXPENSE YEAR AND THE
INDEPENDENT DIRECTORS DETERMINE THAT SUCH EXCESS WAS JUSTIFIED, BASED ON UNUSUAL
AND NONRECURRING FACTORS WHICH THEY DEEM SUFFICIENT, THE EXCESS AMOUNT MAY BE
REIMBURSED TO THE ADVISOR. WITHIN 60 DAYS AFTER THE END OF ANY FISCAL QUARTER OF
THE COMPANY FOR WHICH THERE IS AN EXCESS AMOUNT WHICH THE INDEPENDENT DIRECTORS
CONCLUDE WAS JUSTIFIED AND REIMBURSABLE TO THE ADVISOR, THERE SHALL BE SENT TO
THE STOCKHOLDERS A WRITTEN DISCLOSURE OF SUCH FACT, TOGETHER WITH AN EXPLANATION
OF THE FACTORS THE INDEPENDENT DIRECTORS CONSIDERED IN DETERMINING THAT SUCH
EXCESS AMOUNT WAS JUSTIFIED. SUCH DETERMINATION SHALL BE REFLECTED IN THE
MINUTES OF THE MEETINGS OF THE BOARD. THE COMPANY WILL NOT REIMBURSE THE ADVISOR
OR ITS AFFILIATES FOR SERVICES FOR WHICH THE ADVISOR OR ITS AFFILIATES ARE
ENTITLED TO COMPENSATION IN THE FORM OF A SEPARATE FEE. ALL FIGURES USED IN ANY
COMPUTATION PURSUANT TO THIS SECTION 3.04 SHALL BE DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS.


 


ARTICLE IV
TERM AND TERMINATION


 


4.01                           TERM; RENEWAL. SUBJECT TO SECTION 4.02 HEREOF,
THIS AGREEMENT SHALL CONTINUE IN FORCE UNTIL THE FIRST ANNIVERSARY OF THE DATE
HEREOF. THEREAFTER, THIS AGREEMENT MAY BE RENEWED FOR AN UNLIMITED NUMBER OF
SUCCESSIVE ONE-YEAR TERMS UPON MUTUAL CONSENT OF THE PARTIES. IT IS THE DUTY OF
THE BOARD TO EVALUATE THE PERFORMANCE OF THE ADVISOR ANNUALLY BEFORE RENEWING
THE AGREEMENT, AND EACH SUCH RENEWAL SHALL BE FOR A TERM OF NO MORE THAN ONE
YEAR.


 


4.02                           TERMINATION. THIS AGREEMENT WILL AUTOMATICALLY
TERMINATE UPON LISTING. THIS AGREEMENT ALSO MAY BE TERMINATED AT THE OPTION OF
EITHER PARTY (I) IMMEDIATELY UPON A CHANGE OF CONTROL OR (II) UPON 60 DAYS
WRITTEN NOTICE WITHOUT CAUSE OR PENALTY (IN EITHER CASE, IF TERMINATION IS BY
THE COMPANY, THEN SUCH TERMINATION SHALL BE UPON THE APPROVAL OF A MAJORITY OF
THE INDEPENDENT DIRECTORS). NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF
THIS AGREEMENT WHICH PROVIDE FOR PAYMENT TO THE ADVISOR OF EXPENSES, FEES OR
OTHER COMPENSATION FOLLOWING THE DATE OF TERMINATION (I.E., SECTIONS 3.01(E) AND
4.03) SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL ALL AMOUNTS PAYABLE
THEREUNDER TO THE ADVISOR ARE PAID IN FULL.


 


4.03                           PAYMENTS TO AND DUTIES OF ADVISOR UPON
TERMINATION.


 


(A)                                  AFTER THE TERMINATION DATE, THE ADVISOR
SHALL NOT BE ENTITLED TO COMPENSATION FOR FURTHER SERVICES HEREUNDER EXCEPT IT
SHALL BE ENTITLED TO AND RECEIVE FROM THE COMPANY WITHIN 30 DAYS AFTER THE
EFFECTIVE DATE OF SUCH TERMINATION ALL UNPAID REIMBURSEMENTS OF EXPENSES,
SUBJECT TO THE PROVISIONS OF SECTION 3.04 HEREOF, AND ALL CONTINGENT LIABILITIES
RELATED TO FEES PAYABLE TO THE ADVISOR PRIOR TO TERMINATION OF THIS AGREEMENT,
PROVIDED THAT THE SUBORDINATED INCENTIVE LISTING FEE, IF ANY, SHALL BE PAID IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 3.01(E). UPON TERMINATION, THE SILF
NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND SHALL BE PROMPTLY PAID BY THE
COMPANY. IN THE EVENT THE SUBORDINATED INCENTIVE LISTING FEE IS PAID TO THE
ADVISOR FOLLOWING LISTING, NO PERFORMANCE FEE WILL BE PAID TO THE ADVISOR
PURSUANT TO SECTIONS 4.03(B) OR (C) BELOW.

 

17

--------------------------------------------------------------------------------


 


(B)                                 UPON TERMINATION, UNLESS SUCH TERMINATION IS
BY THE COMPANY BECAUSE OF A MATERIAL BREACH OF THIS AGREEMENT BY THE ADVISOR OR
OCCURS UPON A CHANGE OF CONTROL, THE ADVISOR SHALL BE ENTITLED TO RECEIVE A
PERFORMANCE FEE PAYABLE IN THE FORM OF AN INTEREST BEARING PROMISSORY NOTE (THE
“PERFORMANCE FEE NOTE”) IN A PRINCIPAL AMOUNT EQUAL TO THE PRODUCT OF 0.15 TIMES
THE AMOUNT, IF ANY, BY WHICH (I) THE COMPANY VALUE PLUS THE TOTAL DISTRIBUTIONS
PAID TO HOLDERS OF SHARES THROUGH THE TERMINATION DATE, EXCEEDS (II) THE SUM OF
THE AGGREGATE INVESTED CAPITAL PLUS THE STOCKHOLDERS’ 9% RETURN THROUGH THE
TERMINATION DATE. INTEREST ON THE PERFORMANCE FEE NOTE WILL ACCRUE BEGINNING ON
THE TERMINATION DATE AT A RATE DEEMED FAIR AND REASONABLE BY THE INDEPENDENT
DIRECTORS. THE COMPANY SHALL REPAY THE PERFORMANCE FEE NOTE USING THE ENTIRE NET
SALES PROCEEDS OF EACH SALE AFTER THE TERMINATION DATE UNTIL THE PERFORMANCE FEE
NOTE IS PAID IN FULL, WITH INTEREST. IF THE PERFORMANCE FEE NOTE HAS NOT BEEN
PAID IN FULL WITHIN FIVE YEARS FROM THE TERMINATION DATE, THEN THE ADVISOR, ITS
SUCCESSORS OR ASSIGNS, MAY ELECT TO CONVERT THE BALANCE OF THE PERFORMANCE FEE
NOTE, INCLUDING ACCRUED BUT UNPAID INTEREST, INTO SHARES AT A PRICE PER SHARE
EQUAL TO THE AVERAGE CLOSING PRICE OF THE SHARES OVER THE TEN TRADING DAYS
IMMEDIATELY PRECEDING THE DATE OF SUCH ELECTION IF THE SHARES ARE LISTED AT SUCH
TIME. IF THE SHARES ARE NOT LISTED AT SUCH TIME, THE ADVISOR, ITS SUCCESSORS OR
ASSIGNS, MAY ELECT TO CONVERT THE BALANCE OF THE PERFORMANCE FEE NOTE, INCLUDING
ACCRUED BUT UNPAID INTEREST, INTO SHARES AT A PRICE PER SHARE EQUAL TO THE FAIR
MARKET VALUE FOR THE SHARES AS DETERMINED BY THE BOARD BASED UPON THE APPRAISED
VALUE OF THE ASSETS ON THE DATE OF ELECTION.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF
TERMINATION OCCURS UPON A CHANGE OF CONTROL, THE ADVISOR SHALL BE ENTITLED TO
PAYMENT OF A PERFORMANCE FEE EQUAL TO THE PRODUCT OF 0.15 TIMES THE AMOUNT, IF
ANY, BY WHICH (I) THE COMPANY VALUE PLUS THE TOTAL DISTRIBUTIONS PAID TO HOLDERS
OF SHARES THROUGH THE TERMINATION DATE, EXCEEDS (II) THE SUM OF THE AGGREGATE
INVESTED CAPITAL PLUS THE STOCKHOLDERS’ 9% RETURN. NO DEFERRAL OF PAYMENT OF THE
PERFORMANCE FEE MAY BE MADE UNDER THIS SECTION 4.03(C).


 


(D)                                 IN THE EVENT THAT THE ADVISOR DISAGREES WITH
THE VALUATION OF SHARES PURSUANT TO SECTION 4.03(B) WHERE THE SHARES ARE NOT
LISTED, FOR PURPOSES OF DETERMINING THE NUMBER OF SHARES TO BE ISSUED TO THE
ADVISOR FOLLOWING THE ADVISOR’S ELECTION TO CONVERT THE BALANCE OF THE
PERFORMANCE FEE NOTE OWED TO THE ADVISOR, THEN THE FAIR MARKET VALUE OF SUCH
SHARES SHALL BE DETERMINED BY AN INDEPENDENT APPRAISER OF EQUITY VALUE SELECTED
BY THE ADVISOR AND THE COMPANY. IF THE ADVISOR AND THE COMPANY ARE UNABLE TO
AGREE UPON AN EXPERT INDEPENDENT APPRAISER, THEN EACH OF THE COMPANY AND THE
ADVISOR SHALL NAME ONE APPRAISER AND THE TWO NAMED APPRAISERS SHALL PROMPTLY
AGREE IN GOOD FAITH TO THE APPOINTMENT OF ONE SUCH APPRAISER WHOSE DETERMINATION
SHALL BE FINAL AND BINDING ON THE PARTIES. THE COST OF SUCH APPRAISAL SHALL BE
SHARED EVENLY BETWEEN THE COMPANY AND THE ADVISOR.


 


(E)                                  THE ADVISOR SHALL PROMPTLY UPON
TERMINATION:


 

(I)                                     PAY OVER TO THE COMPANY ALL MONEY
COLLECTED AND HELD FOR THE ACCOUNT OF THE COMPANY PURSUANT TO THIS AGREEMENT,
AFTER DEDUCTING ANY ACCRUED COMPENSATION AND REIMBURSEMENT FOR ITS EXPENSES TO
WHICH IT IS THEN ENTITLED;

 

(II)                                  DELIVER TO THE BOARD A FULL ACCOUNTING,
INCLUDING A STATEMENT SHOWING ALL PAYMENTS COLLECTED BY IT AND A STATEMENT OF
ALL MONEY HELD BY IT, COVERING THE PERIOD FOLLOWING THE DATE OF THE LAST
ACCOUNTING FURNISHED TO THE BOARD;

 

(III)                               DELIVER TO THE BOARD ALL ASSETS, INCLUDING
THE ASSETS, AND DOCUMENTS OF THE COMPANY THEN IN THE CUSTODY OF THE ADVISOR; AND

 

18

--------------------------------------------------------------------------------


 

(IV)                              COOPERATE WITH THE COMPANY AND TAKE ALL
REASONABLE ACTIONS REQUESTED BY THE COMPANY TO PROVIDE AN ORDERLY MANAGEMENT
TRANSITION.

 


ARTICLE V
INDEMNIFICATION


 


5.01                           INDEMNIFICATION BY THE COMPANY. THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE ADVISOR AND ITS AFFILIATES, INCLUDING THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS AND EMPLOYEES, FROM ALL LIABILITY,
CLAIMS, DAMAGES OR LOSSES ARISING IN THE PERFORMANCE OF THEIR DUTIES HEREUNDER,
AND RELATED EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, TO THE EXTENT SUCH
LIABILITY, CLAIMS, DAMAGES OR LOSSES AND RELATED EXPENSES ARE NOT FULLY
REIMBURSED BY INSURANCE, SUBJECT TO ANY LIMITATIONS IMPOSED BY THE LAWS OF THE
STATE OF MARYLAND, THE ARTICLES OF INCORPORATION AND THE NASAA GUIDELINES. THE
FOREGOING INDEMNITY SHALL EXTEND, WITHOUT LIMITATION, TO ANY CLAIMS TO THE
EXTENT RELATING TO ANY OF THE EVENTS OR OUTCOMES SET FORTH IN THE PROSPECTUS AS
POSSIBLE RESULTS, OUTCOMES OR RISKS ASSOCIATED WITH THE BUSINESS AND INVESTMENT
OBJECTIVES OF THE COMPANY. NOTWITHSTANDING THE FOREGOING, THE ADVISOR SHALL NOT
BE ENTITLED TO INDEMNIFICATION OR BE HELD HARMLESS PURSUANT TO THIS SECTION 5.01
FOR ANY ACTIVITY WHICH THE ADVISOR SHALL BE REQUIRED TO INDEMNIFY OR HOLD
HARMLESS THE COMPANY PURSUANT TO SECTION 5.02. ANY INDEMNIFICATION OF THE
ADVISOR MAY BE MADE ONLY OUT OF THE NET ASSETS OF THE COMPANY AND NOT FROM
STOCKHOLDERS.


 


5.02                           INDEMNIFICATION BY ADVISOR. THE ADVISOR SHALL
INDEMNIFY AND HOLD HARMLESS THE COMPANY FROM CONTRACT OR OTHER LIABILITY,
CLAIMS, DAMAGES, TAXES OR LOSSES AND RELATED EXPENSES INCLUDING ATTORNEYS’ FEES,
TO THE EXTENT THAT SUCH LIABILITY, CLAIMS, DAMAGES, TAXES OR LOSSES AND RELATED
EXPENSES ARE NOT FULLY REIMBURSED BY INSURANCE AND ARE INCURRED BY REASON OF THE
ADVISOR’S BAD FAITH, FRAUD, MISFEASANCE, MISCONDUCT, NEGLIGENCE OR RECKLESS
DISREGARD OF ITS DUTIES, BUT THE ADVISOR SHALL NOT BE HELD RESPONSIBLE FOR ANY
ACTION OF THE BOARD IN FOLLOWING OR DECLINING TO FOLLOW ANY ADVICE OR
RECOMMENDATION GIVEN BY THE ADVISOR.


 


ARTICLE VI
MISCELLANEOUS


 


6.01                           ASSIGNMENT TO AN AFFILIATE. THIS AGREEMENT MAY BE
ASSIGNED BY THE ADVISOR TO AN AFFILIATE OF THE ADVISOR WITH THE APPROVAL OF A
MAJORITY OF THE BOARD (INCLUDING A MAJORITY OF THE INDEPENDENT DIRECTORS). THE
ADVISOR MAY ASSIGN ANY RIGHTS TO RECEIVE FEES OR OTHER PAYMENTS UNDER THIS
AGREEMENT WITHOUT OBTAINING THE APPROVAL OF THE BOARD. THIS AGREEMENT SHALL NOT
BE ASSIGNED BY THE COMPANY WITHOUT THE CONSENT OF THE ADVISOR, EXCEPT IN THE
CASE OF AN ASSIGNMENT BY THE COMPANY TO A CORPORATION OR OTHER ORGANIZATION
WHICH IS A SUCCESSOR TO ALL OF THE ASSETS, RIGHTS AND OBLIGATIONS OF THE
COMPANY, IN WHICH CASE SUCH SUCCESSOR ORGANIZATION SHALL BE BOUND HEREUNDER AND
BY THE TERMS OF SAID ASSIGNMENT IN THE SAME MANNER AS THE COMPANY IS BOUND BY
THIS AGREEMENT. THIS AGREEMENT SHALL BE BINDING ON SUCCESSORS TO THE COMPANY
RESULTING FROM A CHANGE OF CONTROL OR SALE OF ALL OR SUBSTANTIALLY ALL THE
ASSETS OF THE COMPANY OR THE PARTNERSHIP, AND SHALL LIKEWISE BE BINDING UPON ANY
SUCCESSOR TO THE ADVISOR.


 


6.02                           RELATIONSHIP OF ADVISOR AND COMPANY. THE COMPANY
AND THE ADVISOR ARE NOT PARTNERS OR JOINT VENTURERS WITH EACH OTHER, AND NOTHING
IN THIS AGREEMENT SHALL BE CONSTRUED TO MAKE THEM SUCH PARTNERS OR JOINT
VENTURERS OR IMPOSE ANY LIABILITY AS SUCH ON EITHER OF THEM.


 


6.03                           NOTICES. ANY NOTICE, REPORT OR OTHER
COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
UNLESS SOME OTHER METHOD OF GIVING SUCH NOTICE, REPORT OR OTHER COMMUNICATION IS
REQUIRED BY THE ARTICLES OF INCORPORATION, THE BYLAWS, OR ACCEPTED BY THE PARTY
TO WHOM IT IS GIVEN, AND SHALL BE GIVEN BY BEING DELIVERED BY HAND OR BY
OVERNIGHT MAIL OR OTHER OVERNIGHT DELIVERY SERVICE TO THE ADDRESSES SET FORTH
HEREIN:

 

19

--------------------------------------------------------------------------------


 

To the Directors and to the Company:

Behringer Harvard REIT I, Inc.

 

15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

 

To the Advisor:

Behringer Advisors LP

 

15601 Dallas Parkway

 

Suite. 600

 

Addison, Texas 75001

 

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.03.

 


6.04                           MODIFICATION. THIS AGREEMENT SHALL NOT BE
CHANGED, MODIFIED, OR AMENDED, IN WHOLE OR IN PART, EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY BOTH PARTIES HERETO, OR THEIR RESPECTIVE SUCCESSORS OR
ASSIGNEES.


 


6.05                           SEVERABILITY. THE PROVISIONS OF THIS AGREEMENT
ARE INDEPENDENT OF AND SEVERABLE FROM EACH OTHER, AND NO PROVISION SHALL BE
AFFECTED OR RENDERED INVALID OR UNENFORCEABLE BY VIRTUE OF THE FACT THAT FOR ANY
REASON ANY OTHER OR OTHERS OF THEM MAY BE INVALID OR UNENFORCEABLE IN WHOLE OR
IN PART.


 


6.06                           CHOICE OF LAW; VENUE. THE PROVISIONS OF THIS
AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, AND VENUE FOR ANY ACTION BROUGHT WITH RESPECT TO ANY CLAIMS
ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN DALLAS COUNTY,
TEXAS.


 


6.07                           ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS,
UNDERSTANDINGS, INDUCEMENTS AND CONDITIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN,
OF ANY NATURE WHATSOEVER WITH RESPECT TO THE SUBJECT MATTER HEREOF. THE EXPRESS
TERMS HEREOF CONTROL AND SUPERSEDE ANY COURSE OF PERFORMANCE AND/OR USAGE OF THE
TRADE INCONSISTENT WITH ANY OF THE TERMS HEREOF. THIS AGREEMENT MAY NOT BE
MODIFIED OR AMENDED OTHER THAN BY AN AGREEMENT IN WRITING SIGNED BY EACH OF THE
PARTIES HERETO.


 


6.08                           WAIVER. NEITHER THE FAILURE NOR ANY DELAY ON THE
PART OF A PARTY TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER THIS
AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER
EXERCISE OF THE SAME OR OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE, NOR
SHALL ANY WAIVER OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY
OCCURRENCE BE CONSTRUED AS A WAIVER OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE
WITH RESPECT TO ANY OTHER OCCURRENCE. NO WAIVER SHALL BE EFFECTIVE UNLESS IT IS
IN WRITING AND IS SIGNED BY THE PARTY ASSERTED TO HAVE GRANTED SUCH WAIVER.


 


6.09                           GENDER; NUMBER. WORDS USED HEREIN REGARDLESS OF
THE NUMBER AND GENDER SPECIFICALLY USED, SHALL BE DEEMED AND CONSTRUED TO
INCLUDE ANY OTHER NUMBER, SINGULAR OR PLURAL, AND ANY OTHER GENDER, MASCULINE,
FEMININE OR NEUTER, AS THE CONTEXT REQUIRES.


 


6.10                           HEADINGS. THE TITLES AND HEADINGS OF SECTIONS AND
SUBSECTIONS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY, AND THEY
NEITHER FORM A PART OF THIS AGREEMENT NOR ARE THEY TO BE USED IN THE
CONSTRUCTION OR INTERPRETATION HEREOF.


 


6.11                           EXECUTION IN COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AS AGAINST ANY PARTY WHOSE SIGNATURE APPEARS THEREON, AND ALL OF

 

20

--------------------------------------------------------------------------------


 


WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT
SHALL BECOME BINDING WHEN ONE OR MORE COUNTERPARTS HEREOF, INDIVIDUALLY OR TAKEN
TOGETHER, SHALL BEAR THE SIGNATURES OF ALL OF THE PARTIES REFLECTED HEREON AS
THE SIGNATORIES.


 


6.12                           NAME. BEHRINGER ADVISORS LP AND/OR ONE OR MORE OF
ITS AFFILIATES HAS A PROPRIETARY INTEREST IN THE NAMES “HARVARD” (FOR THE
BUSINESSES ENGAGED IN BY THE COMPANY AND ITS AFFILIATES) AND “BEHRINGER” (FOR
ALL PURPOSES). ACCORDINGLY, AND IN RECOGNITION OF THIS RIGHT, IF AT ANY TIME THE
COMPANY CEASES TO RETAIN BEHRINGER ADVISORS LP OR AN AFFILIATE THEREOF TO
PERFORM THE SERVICES OF ADVISOR, THE COMPANY WILL, PROMPTLY AFTER RECEIPT OF
WRITTEN REQUEST FROM BEHRINGER ADVISORS LP, CEASE TO CONDUCT BUSINESS UNDER OR
USE THE NAME “HARVARD” OR “BEHRINGER” OR ANY DIMINUTIVE THEREOF AND THE COMPANY
SHALL USE ITS BEST EFFORTS TO CHANGE THE NAME OF THE COMPANY TO A NAME THAT DOES
NOT CONTAIN THE NAME “HARVARD” OR “BEHRINGER” OR ANY OTHER WORD OR WORDS THAT
MIGHT, IN THE SOLE DISCRETION OF BEHRINGER ADVISORS LP, BE SUSCEPTIBLE OF
INDICATION OF SOME FORM OF RELATIONSHIP BETWEEN THE COMPANY AND BEHRINGER
ADVISORS LP OR ANY AFFILIATE THEREOF. CONSISTENT WITH THE FOREGOING, IT IS
SPECIFICALLY RECOGNIZED THAT BEHRINGER ADVISORS LP OR ONE OR MORE OF ITS
AFFILIATES HAS IN THE PAST AND MAY IN THE FUTURE ORGANIZE, SPONSOR OR OTHERWISE
PERMIT TO EXIST OTHER INVESTMENT VEHICLES (INCLUDING VEHICLES FOR INVESTMENT IN
REAL ESTATE) AND FINANCIAL AND SERVICE ORGANIZATIONS HAVING “HARVARD” OR
“BEHRINGER” AS A PART OF THEIR NAME, ALL WITHOUT THE NEED FOR ANY CONSENT (AND
WITHOUT THE RIGHT TO OBJECT THERETO) BY THE COMPANY OR ITS BOARD.


 


6.13                           INITIAL INVESTMENT. THE ADVISOR OR ONE OF ITS
AFFILIATES HAS CONTRIBUTED $200,000 (THE “INITIAL INVESTMENT”) IN EXCHANGE FOR
THE INITIAL ISSUANCE OF SHARES OF THE COMPANY. THE ADVISOR OR ITS AFFILIATES
MAY NOT SELL ANY OF THE SHARES PURCHASED WITH THE INITIAL INVESTMENT WHILE THE
ADVISOR ACTS IN AN ADVISORY CAPACITY TO THE COMPANY. THE RESTRICTIONS INCLUDED
ABOVE SHALL NOT APPLY TO ANY SHARES ACQUIRED BY THE ADVISOR OR ITS AFFILIATES
OTHER THAN THE SHARES ACQUIRED THROUGH THE INITIAL INVESTMENT. NEITHER THE
ADVISOR NOR ITS AFFILIATES SHALL VOTE ANY SHARES THEY NOW OWN, OR HEREAFTER
ACQUIRES, IN ANY VOTE FOR THE ELECTION OF DIRECTORS OR ANY VOTE REGARDING THE
APPROVAL OR TERMINATION OF ANY CONTRACT WITH THE ADVISOR OR ANY OF ITS
AFFILIATES.


 


6.14                           OWNERSHIP OF PROPRIETARY PROPERTY. THE ADVISOR
RETAINS OWNERSHIP OF AND RESERVES ALL INTELLECTUAL PROPERTY RIGHTS IN THE
PROPRIETARY PROPERTY. TO THE EXTENT THAT THE COMPANY HAS OR OBTAINS ANY CLAIM TO
ANY RIGHT, TITLE OR INTEREST IN THE PROPRIETARY PROPERTY, INCLUDING WITHOUT
LIMITATION IN ANY SUGGESTIONS, ENHANCEMENTS OR CONTRIBUTIONS THAT COMPANY
MAY PROVIDE REGARDING THE PROPRIETARY PROPERTY, THE COMPANY HEREBY ASSIGNS AND
TRANSFERS EXCLUSIVELY TO THE ADVISOR ALL RIGHT, TITLE AND INTEREST, INCLUDING
WITHOUT LIMITATION ALL INTELLECTUAL PROPERTY RIGHTS, FREE AND CLEAR OF ANY
LIENS, ENCUMBRANCES OR LICENSES IN FAVOR OF THE COMPANY OR ANY OTHER PARTY, IN
AND TO THE PROPRIETARY PROPERTY. IN ADDITION, AT THE ADVISOR’S EXPENSE, THE
COMPANY WILL PERFORM ANY ACTS THAT MAY BE DEEMED DESIRABLE BY THE ADVISOR TO
EVIDENCE MORE FULLY THE TRANSFER OF OWNERSHIP OF RIGHT, TITLE AND INTEREST IN
THE PROPRIETARY PROPERTY TO THE ADVISOR, INCLUDING BUT NOT LIMITED TO THE
EXECUTION OF ANY INSTRUMENTS OR DOCUMENTS NOW OR HEREAFTER REQUESTED BY THE
ADVISOR TO PERFECT, DEFEND OR CONFIRM THE ASSIGNMENT DESCRIBED HEREIN, IN A
FORM DETERMINED BY THE ADVISOR.


 

[The remainder of this page intentionally blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President—Corporate

 

 

Development & Legal

 

 

 

 

BEHRINGER ADVISORS LP

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

Executive Vice President—Corporate

 

 

 

 

Development & Legal

 

 

--------------------------------------------------------------------------------

 